[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: HEARING IN DAMAGES
The instant action was brought in form of a single count complaint, wherein the plaintiff alleges that on February 6, 2001 the defendant owned, operated, controlled and/or maintained the premises located at 57 Sisson Avenue, Hartford CT. The building on the subject premises is a three family dwelling with common stairways and yards. On the aforementioned date, the plaintiff was a tenant of the defendant.
The plaintiff alleges that on or about February 6, 2001, she stepped into a large hole or gap in an external flight of concrete stairs on the premises and was caused to fall down the flight of stairs. As a result of her fall, the plaintiff broke her ankle.
On March 4, 2002, the plaintiff filed a Motion for Default against the defendant for her failure to appear in this matter. Said motion was granted on March 5, 2002.
A Hearing in Damages was heard on November 20, 2002. Based on the evidence entered during the hearing, judgment shall enter for the plaintiff in the amount of fifteen thousand dollars ($15,000.00).
___________________ Richard A. Robinson November 21, 2002 CT Page 14849